Exhibit (10)II
CONFIDENTIAL TREATMENT REQUESTED
[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Securities Exchange Commission.

FIRST AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT


THIS FIRST AMENDMENT (the "Amendment") is made effective as of this 24th day of
February, 2015 (the "First Amendment Effective Date")


BY AND AMONG:


TARGET CORPORATION,


TARGET ENTERPRISE, INC.,


- and -


TD BANK USA, N.A.


WHEREAS Target Corporation, Target Enterprise Inc. (collectively "Company") and
TD Bank USA, N.A. ("Bank") entered into the Credit Card Program Agreement as of
the 22nd day of October, 2012 (the "Agreement"); and
WHEREAS the parties now wish to amend the Agreement in accordance with Section
17.6 of the Agreement to, among other matters, extend the term of the Agreement;
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Bank agree as follows:
Article 1 – Program Extension Payment
1.1.
Commencing March 13, 2015, Bank shall pay to Company [*] dollars ($[*]) (the
"Program Extension Payment") per Reference Year during the Term of the
Agreement. Bank shall pay the Program Extension Payment to Company in
immediately available funds as directed by Company within 5 business days of the
start of each Reference Year.

Article 2 – Program Enhancement Amount
2.1.
The Program Managers shall meet at their discretion, but at least once annually,
to propose and discuss investments in the Program to grow Alternative Risk
Adjusted Revenues, enhance the Cardholder experience or otherwise improve the
Program (the "Agreed Initiatives"). Bank shall make available, in the aggregate,
up to [*] dollars ($[*]) (the "Annual Program Enhancement Amount") per Reference
Year for reimbursement of Company's and Bank's documented out-of-pocket expenses
for Agreed Initiatives. Neither party shall be entitled to any reimbursement
from the Annual Program Enhancement Amount to the extent such out-of-pocket
expenses have not been agreed in writing by each of the Program Managers of Bank
and Company.

2.2.
To the extent that the Program Managers cannot mutually agree on spending of the
Annual Program Enhancement Amount and/or less than the entire Annual Program
Enhancement Amount has been spent in a Reference Year, any funds remaining in
the Annual Program Enhancement Amount for such Reference Year shall be retained
by Bank and shall not, for greater certainty, be carried over into another
Reference Year. In no event shall Company and Bank collectively be entitled
under this provision to reimbursement with respect to Agreed Initiatives of more
than the Annual Program Enhancement Amount in any Reference Year regardless of
the actual amount of out-of-


1

--------------------------------------------------------------------------------




pocket expenses and regardless of whether the expenses were approved by the
mutual agreement of both Program Managers.
2.3.
Each party shall provide the other with reasonable evidence regarding the
expenditure of the mutually agreed out-of-pocket expenses supporting the Agreed
Initiatives. Bank shall reimburse Company for expenses incurred by Company for
the Agreed Initiatives within forty-five (45) days' receipt of the reasonable
evidence, subject to the terms above.

Article 3– Amendments to Agreement
3.1.
Section 2.8(a) of the Agreement is amended by deleting (iv) in its entirety and
replacing it with "(iv) [*] as a Company Matter during the Term, [*]." The
parties hereby acknowledge that as of the First Amendment Effective Date,
Company has already exercised its First Selection by selecting MasterCard to
replace Visa as the Network for the Program.

3.2.
Section 2.8(c) of the Agreement is amended by deleting "a single BIN" and
replacing it with "one or more BINs".

3.3.
Schedule 3.7(a) of the Agreement is amended by deleting [*].

3.4.
Section 4.1(a)(xii) of the Agreement is amended by deleting "material".

3.5.
Section 14.1 is amended by deleting "seven (7)" and replacing with "twelve
(12)".

3.6.
Section 14.2(b) is amended by including ", or a corporate reorganization or
restructuring involving a holding company above the ultimate parent, provided
that the shareholders of such parent are substantially the same immediately
prior to the transaction and immediately after the transaction," immediately
following "restructuring".

3.7.
Section 17.11 is amended by including “Each of the parties to this Agreement may
specify a different address or email address by giving notice in accordance with
this Section 17.11 to each of the other parties.”

Article 4 – Miscellaneous
4.1.
All provisions of the Agreement which are not modified by this Amendment shall
remain in full force and effect as set forth in the Agreement. In the event of
any inconsistencies between the terms of the Agreement and this Amendment, the
provisions of this Amendment shall prevail.



4.2.
This Amendment shall be deemed as an integral part of the Agreement.



4.3.
Capitalized terms not otherwise defined in this Amendment shall have the meaning
given to them in the Agreement.



4.4.
Sections 17.3 (Assignment), 17.6 (Amendment), 17.7 (Non-Waiver), 17.8
(Severability), 17.9 (Governing Law), 17.11 (Notices), 17.12 (Further
Assurances), 17.13 (No Joint Venture), 17.14 (Press Releases), 17.16 (Third
Parties), 17.19 (Binding Effect; Effectiveness) and 17.20
(Counterparts/Facsimiles/PDF E-Mails) of the Agreement shall apply, mutatis
mutandis, to this Amendment as if they were fully set



[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Securities Exchange Commission.
2

--------------------------------------------------------------------------------






out herein (except for references therein to “this Agreement” shall be construed
and interpreted as “this Amendment”).


[SIGNATURE PAGE FOLLOWS]



[*] Indicates confidential portions omitted pursuant to a request for
confidential treatment filed separately with the Securities Exchange Commission.
3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.


TARGET CORPORATION

By: /s/ John J. Mulligan
John J. Mulligan
Executive Vice President and Chief Financial Officer


TARGET ENTERPRISE, INC.

By: /s/ Sara Ross    
Sara Ross
Assistant Treasurer




SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT







4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.
TD BANK USA, N.A.

By: /s/ Stephen Boyle
Name:     Stephen Boyle
Title:     Chief Financial Officer




SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT CARD PROGRAM AGREEMENT



5